Citation Nr: 0206768	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  96-36 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of the apportionment of the 
veteran's VA disability compensation benefits in the amount 
of $350.00 dollars per month.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and the veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to January 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 decision from the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), which reduced the monthly apportionment of 
benefits to the appellant from $350.00 to $200.00.  A notice 
of disagreement was received in August 1996; a statement of 
the case was issued in August 1996; and a substantive appeal 
was received in September 1996.  The appellant testified at 
a hearing before an RO hearing officer in December 1996.  The 
appellant also testified before the undersigned at a hearing 
at the Phoenix, Arizona, RO in January 1999.  The veteran 
testified at a hearing before an RO hearing officer in May 
2001.

The veteran is currently represented by the Disabled American 
Veterans (DAV), as the record contains a signed appointment 
of that organization, dated in February 1993.  This 
appointment of representation has not been withdrawn 
by the veteran or the representative, and in May 2001, the 
veteran submitted another appointment form - merely 
redesignating the DAV - but did not sign it.  The appellant 
is currently represented by the Paralyzed Veterans of America 
(PVA), effective in March 1998.  A private attorney, who 
represented her at one time, withdrew his representation in 
October 1995.  The appellant has not withdrawn the 
designation of PVA.  A properly filed designation of a 
recognized organization as a representative will continue to 
be honored, unless it has been revoked by the appellant or 
unless the representative has properly withdrawn.  38 C.F.R. 
§ 20.602 (2001).  Therefore, the representation of the 
parties in the instant appeal are as indicated on the title 
page of this decision.  

The instant claim was previously before the Board.  In a 
remand, dated on April 8, 1999, the Board returned the appeal 
to the RO for further actions prior to a final decision to 
ensure compliance with due process procedures.  The Board 
ordered the RO to provide the veteran with a copy of the 
appellant's substantive appeal and to provide information as 
to his current financial status and child support agreements.  
The appellant was also to be requested to provide an 
accounting of the exact amount received from the veteran in 
1997.  In April 2000, the RO provided the veteran with the 
appellant's substantive appeal, statement of the case, and 
supplemental statement of the case.  The RO further requested 
current financial status information from the veteran.  The 
appellant provided the accounting requested and the veteran 
provided documentation from the state court showing support 
payments.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by 
the regional office (RO) and the duties to notify and 
assist the veteran and appellant, pursuant to the VCAA, 
have been met.

2. The appellant and veteran were married in December 1982 
and were legally separated in July 1994.  The veteran and 
appellant are not divorced.

3. The veteran has a combined service-connected disability 
evaluation of 100 percent, including a 100 percent 
evaluation for major depression with psychotic features, 
and noncompensable evaluations for sinusitis, hemorrhoids, 
and prostatitis.  

4. The appellant has been found totally disabled by Social 
Security Administration, due to juvenile rheumatoid 
arthritis and eye disabilities.  

5. The appellant and veteran have adopted four children, 
currently ranging in age from 12 to 16.  Three of the 
children have various learning, social, behavioral and 
physical disabilities, and two have been found to be 
totally disabled by the Social Security Administration.  

6. The appellant does not live with the veteran and none of 
the children are in the veteran's custody.  

7. A state court order has directed the veteran to pay $800 
per month in spousal maintenance and $894 in child support 
per month, $464 of this amount is satisfied by payments to 
the children from the Social Security Administration.  
According to the court's records, the veteran's payments 
are current and no back support payments are due.

8. In addition to VA disability benefits, in the amount of 
$2,173, the veteran also receives Social Security 
benefits, in the amount of $1,258, and reports limited 
expenses ($640 per month) due to living with his parents.  

9. In addition to child support and spousal maintenance, 
received from the veteran, and the apportionment at issue, 
the appellant reports monthly income of:  $714 for 
adoption assistance; $615 in Social Security; and $100 in 
military pension.  Appellant has numerous medical expenses 
due to her disability and the disabilities of the 
children.  

10.  Restoration of the $350 apportionment would not cause 
undue hardship to the  
      veteran, and is reasonable in light of the relative 
income and expenses of the   
      veteran and appellant.  


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
disability benefits in the amount of $350.00 per month on 
behalf of the veteran's children and spouse have been met.  
38 U.S.C.A. § 5307 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2001); 38 C.F.R.  §§ 3.450, 3.451 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran and the appellant were married in December 1982, 
were physically separated in August 1992, and legally 
separated in July 1994.  The veteran and appellant have no 
biological children together, but adopted four children - 
ES - born in August 1985, LB - born in April 1988, IA - born 
in July 1989, and AD - born in October 1989.  The record 
contains evidence that three of the veteran's children 
exhibited social, behavioral and learning/speech 
disabilities.  The record also shows that the appellant 
suffers from juvenile rheumatoid arthritis, iritis and 
glaucoma.  The children are in the custody of the appellant, 
and the veteran has only supervised visitation due to a 
protective court order.  

The veteran has been awarded service-connected disability 
benefits for the following disabilities:  Major depression 
with psychotic features with a 100 percent evaluation, 
effective from April 1, 1993; Sinusitis with a noncompensable 
evaluation, effective from January 20, 1993; Hemorrhoids with 
a noncompensable evaluation, effective from January 20, 1993; 
and Prostatitis, status post TURP, with a noncompensable 
evaluation, effective from January 20, 1993.  These 
disabilities result in a combined 100 percent evaluation, 
effective from April 1, 1993.  From January 20, 1993 to April 
1, 1993, the veteran was awarded a 100 percent evaluation, 
pursuant to 38 C.F.R. § 4.29, during hospitalization for 
major depression with psychotic features.  According to VA 
payment records, the veteran was eligible to receive no less 
than $2,173.00 per month from VA, since December 1994, with 
withholding of $200.00 for apportionment (military pay 
withholding had ceased in 1995).  The veteran was also 
awarded Social Security Administration disability benefits, 
beginning in September 1994.  

The appellant filed a claim for apportionment of the 
veteran's benefits in June 1994.  She noted that her 
disabilities (juvenile rheumatoid arthritis and iritis) 
affected her ability to obtain employment and caused 
additional difficulties in finding housing and in healthcare 
costs.  She reported that she was currently a graduate 
student pursuing a degree in social work.  She stated that 
three of the children have special needs, but that healthcare 
coverage was lost due to the veteran's irrational spending.  
The veteran was providing no assistance to the family due to 
his mental illness.  

In a letter, received in August 1994, the appellant stated 
that she and the veteran were legally separated due to his 
mental illness.  She reported that the veteran did not 
appropriately split the cash proceeds of co-owned universal 
life insurance policies.  She further reported that the 
veteran was behind in support/medical care reimbursement 
checks for 1993 in the amount of $5,221.46.  She stated that 
she was to receive $800 per month of the veteran's retirement 
pay, but due to an increase in VA compensation, this amount 
was reduced.  She indicated that the veteran had disrupted 
insurance policies affecting both her and the children.  

In September 1994, the appellant reported income of $2,203 
per month, including child support, alimony, military 
pension, and adoption subsidy, and expenses of $2,527 per 
month.  In December 1994, the RO awarded an apportionment of 
$200.00 per month to the veteran's spouse and four children, 
effective from July 1, 1994.  The award letter to the veteran 
noted that his military retired pay withholding had 
terminated in December 1994.

In September 1995, following award of increased compensation 
for the veteran's service-connected mental disorder, the RO 
proposed increase of the apportionment to $350.00 per month, 
effective December 1, 1995, as that was the current 
additional amount payable for a wife and four children.  The 
veteran objected to this proposed action, noting that his 
wife received $750 per month in child support, $580 from 
Social Security, $750 in adoption reimbursement, and $300 in 
spousal maintenance, in addition to the $200 previously 
awarded apportionment.  In October 1995, the veteran and 
appellant were notified that the apportionment had been 
increased to $350 per month, effective August 1, 1995.  

A child support order, dated in December 1995, directed the 
veteran to pay $894 per month for child support beginning 
September 1, 1995, $464 of which was satisfied by Social 
Security Administration disability payments to the children.  
The veteran was also directed to pay $800 per month in 
spousal maintenance, effective from May 1, 1995.  A court 
order in February 1996 directed that these monies be directly 
withheld and paid to the court by the veteran's current and 
future employers, not to exceed 50 percent of his disposable 
earnings.  

In August 1996, the RO proposed to reduce the apportionment 
to $200.00, effective September 1, 1996.  In her notice of 
disagreement, appellant noted that she was unable to work due 
to her disability and the children's special needs.  By 
letter, dated in October 1996, the RO informed the veteran 
that the effective date of the reduction of the apportionment 
would be September 1, 1996.  Appellant was notified of this 
action in October 1997, creating an overpayment (repayment of 
which was later waived in October 1998).  

At a hearing before an RO hearing officer in December 1996, 
the appellant testified that she was currently receiving $595 
per month from the Social Security Administration, as well as 
$1,230 per month from the veteran in spousal maintenance and 
child support.  (T. at p. 3)  She noted that the veteran had 
an arrearage of approximately $5,000.  (T. at pp. 3-4)  She 
reported that the judge had taken the $350 VA payment into 
account when awarding the child support.  (T. at p. 4)  The 
appellant testified that she had approximately $3,950 per 
month in expenses, due, in part to the special needs of three 
of the children and to her disability.  (T. at pp. 4-5)  She 
stated that one of the children was mentally retarded, 
another had attention deficit with hyperactivity, learning 
disability, and memory problems and a third had attention 
deficit with hyperactivity and oppositional defiant disorder.  
(T. at p. 5)  She reported that she was unable to work, and 
had not worked for nine years.  (T. at p. 5)

Two of the children and the appellant have been found to be 
medically disabled for purposes of supplemental security 
income by the Social Security Administration, although not 
eligible for payment.  In a Financial Status Report in 
November 1997, the appellant reported income of $2,859 and 
expenses of $3,309 per month.  At a hearing before the 
undersigned in January 1999, the appellant again provided 
testimony indicating the amounts she received from the 
veteran and the difficulty in obtaining certain payments, 
including the $5,000 arrearage from the veteran.  

In June 1999, the veteran provided records, including 
canceled checks and records from the Court, showing no 
current balance owed to the appellant in arrears.  In July 
1999, the veteran also submitted copies of canceled checks 
for payments to the appellant and the Court for personal 
items for the children and for the payment of arrears support 
payments.  In December 1999, the veteran requested that VA 
eliminate the apportionment of $200 for his spouse and 
children.  He noted that she received $1,232 per month from 
him, as well as $111 in military retirement pay, $800 in 
adoption subsidies, and Social Security payment.  He further 
reported that his living expenses had increased.  In May 
2000, the veteran withdrew this request and asked that the 
apportionment remain at $200.  

In an August 2000, Financial Status Report, the veteran 
reported income of $2,672.59, after deductions for alimony 
and child support, and expenses of $640 per month.  The 
veteran reported a net monthly income less expenses of 
$2,032.59.  

At a hearing before an RO hearing officer in May 2001, the 
veteran testified that the appellant was not entitled to the 
additional $150 because her home had an in-ground pool.  
(T. at p. 2)  He provided a copy of a Christmas letter from 
the appellant indicating this.  At the hearing, the veteran 
provided further canceled checks, dated from September 1996 
to January 2001, showing payments to appellant and the Court.  

By letter to the Board, dated in May 2002, the veteran 
reported that he had paid appellant $8,549 in back military 
pension.  He also reported an increase in insurance costs of 
$62.04 for dental insurance for himself.  


II. Analysis

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002).  
In that decision, the Federal Circuit held that Section 3A of 
the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and the regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes financial statements and records 
from both the appellant and the veteran, hearing testimony 
from both the appellant and veteran, and written statements 
from both the appellant and veteran.  No additional pertinent 
evidence has been identified by either the appellant or 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist them 
with the claim. 

Furthermore, the appellant and veteran have been notified of 
the applicable laws and regulations, which set forth the 
criteria for entitlement to apportionment of the veteran's VA 
disability benefits.  The discussions in the rating decision, 
statement of the case, Board remand, and supplemental 
statement of the case have informed both parties of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board, therefore, finds that the 
notice requirements of the new law and regulation have been 
met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  Thus, the Board proceeds to 
review of the claim on the merits.  

Apportionment of VA Benefits

Under 38 U.S.C.A. § 5307(a), if the veteran is not living 
with his spouse or if the veteran's children are not in the 
veteran's custody, all or any part of the compensation or 
pension on account of the veteran may be apportioned as may 
be prescribed by the Secretary.  The regulations provide for 
apportionment of the veteran's VA benefits if the veteran is 
not residing with his spouse or if the veteran's children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  38 C.F.R. § 3.450(a)(1)(ii).  

Where hardship is shown to exist, benefits may be specially 
apportioned between the veteran and his dependents on the 
basis of the facts in the individual case, as long as it does 
not cause undue hardship to the other persons in interest.  
38 C.F.R. § 3.451.  In determining the basis of a special 
apportionment, VA will consider the amount of VA benefits 
payable, other resources and income of the veteran and his 
dependents, and any special needs of the veteran and his 
dependents.  Id.  The amount of the apportionment should be 
consistent with the number of dependents.  Id.  

Ordinarily apportionment of more than 50 percent of the 
veteran's benefits would constitute an undue hardship, while 
apportionment of less than 20 percent would not provide a 
reasonable amount for any apportionee.  Id.  However, such 
apportionments of the veteran's pension benefits are not 
allowable if the total benefit payable to the veteran does 
not permit payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a). 

By order of the state court, the veteran was directed to pay 
$894 in child support and $800 in spousal maintenance per 
month.  A portion of this amount ($464) was satisfied by 
payments to the children from the Social Security 
Administration.  Pursuant to order of the state court, VA 
began directly withholding 50 percent of his disability 
checks (at the time $922) to be paid to the court for 
disbursement to the appellant and the children.  The veteran 
then directly paid the remaining $308 to the court for 
disbursement.  This arrangement continues.  The Board notes 
that the veteran appears to have satisfied any past-due 
amounts for child support with the court.  Therefore, aside 
from any apportionment of VA benefits, the veteran is paying 
(either directly or through direct withdrawal) $1,230.00 per 
month to his totally disabled wife and four children with 
various disabilities.  

Financial reports from the appellant note that she receives 
monies from various sources aside from the veteran's support 
payments, including adoption reimbursement, Social Security, 
and a small disbursement from the veteran's military pension.  
However, in spite of these varied sources, her expenses on 
all financial status reports exceed her income.  The Board 
notes that the appellant has been found by Social Security 
Administration, despite contentions by the veteran to the 
contrary, to be totally disabled for work.  The appellant and 
the children require ongoing medical care for various 
conditions.  Their monthly rent payment is low, but the 
record indicates that appellant is living in a home built by 
Habitat for Humanity.

On the other hand, the veteran has few expenses.  He is 
residing with his parents at a low rent.  On his most recent 
financial status report, his income exceeded his reported 
expenses (even after deduction of the $1,200 per month in 
support payments) by over $2,000.  The veteran is in receipt 
of $2,173 per month from VA, as well as $1,258 per month in 
Social Security benefits.  The veteran has opted for VA 
benefits over his military retirement benefits, as he does 
not report any income from military disability or retirement.  

The Board notes that the original award of $350 in 
apportionment indicated that this was the additional amount 
being paid to the veteran for his wife and children.  The 
Board finds that the reduction to $200 was not an equitable 
distribution of the veteran's VA benefits nor was it a 
reasonable discharging of the veteran's responsibilities 
toward his children and spouse.  Most critically, the Board 
notes that the state court considered the $350 payment in its 
award of child support and spousal maintenance in December 
1995.  As the $350 apportionment was, in part, a basis for 
the state court's determination of the level of child support 
and spousal maintenance awarded, adjustment of that amount 
would lead only to further litigation.  Further, in light of 
the disabilities of the appellant and the children, as well 
as the veteran's disabilities, and the relative income and 
expenses of the veteran and appellant, the Board finds that 
the additional payment will not cause undue hardship to the 
veteran, but the RO ordered reduction has led to hardship by 
appellant and the children.  All financial reports from 
appellant for the relevant period show expenses in excess of 
income.  The Board notes that the veteran has indicated that 
should restoration be granted that he will see that the $100 
military pension for his spouse and children is discontinued.  
The Board cannot control the actions of the service 
department in issuance of payment, but notes that this income 
was considered in determination of the appropriate 
apportionment in this case and should that income not be 
available to the appellant, the RO may need to reconsider 
whether an increased apportionment is necessary.  

The Board finds that the $350 is not unreasonable considering 
the appellant's disabilities, as well as the disabilities of 
the children.  The relative hardship weighs in the 
appellant's favor, as she is a totally disabled individual 
faced with raising four children (three with special needs) 
alone, whereas the veteran lives with his parents with few 
expenses.  


ORDER

Restoration of the apportionment of the veteran's VA 
disability compensation benefits in the amount of $350.00 
dollars per month is granted.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

